Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 16 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the device is configured such that, in use, the circulating first fluid flows from the cooling unit (313) into and through the outer lumen (310) in a direction from proximal to distal, then flows into and through the inner lumen (311) in a direction from distal to proximal alongside and in thermal communication with the fluid delivery lumen (301).
This feature is best seen in instant Fig. 4, annotated:

    PNG
    media_image1.png
    671
    1038
    media_image1.png
    Greyscale

The closest prior art of record is Saab (US 20030004456 A1). Saab teaches catheter with cooling fluid circulating through outer lumen (Fig. 1; [0043]-[0044]; [0046]-[0047]). However, Saab teaches circulating fluid in inner lumen first and then returning through outer lumen, Saab Fig. 1, annotated:

    PNG
    media_image2.png
    408
    897
    media_image2.png
    Greyscale


 which is not wherein the device is configured such that, in use, the circulating first fluid flows from the cooling unit (313) into and through the outer lumen (310) in a direction from proximal to distal, then flows into and through the inner lumen (311) in a direction from distal to proximal alongside and in thermal communication with the fluid delivery lumen (301) as currently recited.
Another close art of record is Burton (US 5496271 A). Burton teaches catheter with cooling fluid that is delivered in outer lumen of catheter (Fig. 4d; Col. 18 line 59 to Col. 19 line 5; Col. 20 lines 18-25). Burton Fig. 4d:

    PNG
    media_image3.png
    748
    1257
    media_image3.png
    Greyscale

However, Burton does not teach the circulating first fluid flows from the cooling unit (313) into and through the outer lumen (310) in a direction from proximal to distal, then flows into and through the inner lumen (311) in a direction from distal to proximal alongside and in thermal communication with the fluid delivery lumen (301) as recited.
Finally, yet another close art of record is Keller (US 20130296983 A1). Keller teaches catheter with cooling fluid (Abstract); Keller Fig. 14:

    PNG
    media_image4.png
    497
    1009
    media_image4.png
    Greyscale

However, Keller does not teach the circulating first fluid flows from the cooling unit (313) into and through the outer lumen (310) in a direction from proximal to distal, then flows into and through the inner lumen (311) in a direction from distal to proximal alongside and in thermal communication with the fluid delivery lumen (301) as recited.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792